DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant’s Communication filed on February 14, 2022.

Response to Arguments
       Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive for the following reasons explained below.

Applicant respectfully asserts that “…the term "manufactured in a powder metallurgical process" is meaningful in connection with the porosity of the material comprising the central piece. A casting process does not result in a porous body having the capability to be infiltrated. Hirose refers to a triple layer valve guide consisting of a material with a high heat conductivity, such as a copper alloy, which has at its cam side and duct side ends inserts of an iron hard material for abrasion resistance. The valve guide of Hirose is manufactured by casting and therefore lacks porosity. Copper infiltration into the duct side end piece is not possible…”.

The Examiner respectfully submits the following:
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, valve guide”, does not depend on its method of production, i.e. “being manufactured by powder-metallurgical processes”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Sakai discloses that the main material used to produce the above porosities is a sintered steel alloy. Moreover, HIROSE also discloses that the guide cylinder (11) is formed from an iron hard material. Accordingly, it would have been obvious to one of ordinary skill in the art to produce HIROSE valve guide using sintered steel as suggested by Sakai teachings to produce the claimed porosities.

Disposition of Claims
     Claims 1-12 are pending in this application.
     Claims 9-10 are withdrawn from consideration.
     Claims 1-8 and 11-12 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over HIROSE – (JP 10047025 A), in view of SIEBERT – (DE 10343680 A1), further in view of Sakai – (US 6,305,666 B1).

With regard to claim 1, HIROSE (Fig. 1) disclose:
Valve guide (2) “manufactured by powder-metallurgical processes” for a combustion engine that has:
a cam [0013], and a duct (4) and a valve seat ring (5), 
said guide (2) comprising 
a hollow cylindrical central piece (2a) having a bore (bore where shaft 3a slide) of predetermined diameter (at this instant any diameter), 
a first hollow cylindrical end piece (top guide cylinder 11 facing rocker arm 8) facing the cam, having a bore of said predetermined diameter (top and bottom guide cylinders 11 and valve guide main body 2a, all 3 parts, have the same predetermined diameter), connected to the central piece (2a), and 
an a second hollow cylindrical end piece (bottom guide cylinder 11 facing port 4) facing the duct (4), having a bore (same bore as above) of said predetermined diameter (any diameter),  and connected to the central piece (2a),
the bores of the central piece (2a), the first end piece (top guide cylinder 11), and the second end piece (bottom guide cylinder 11) being aligned (all 3 pieces are concentric), 
the central piece (2a) consisting of a first material ([0015]), and
the second end piece (bottom guide cylinder 11) consisting of a second material ([0015]
the central piece (2a), first end piece (top guide cylinder 11) and second end piece (bottom guide cylinder 11) “being manufactured by powder-metallurgical processes”.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “valve guide”, does not depend on its method of production, i.e. “being manufactured by powder-metallurgical processes”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

But HIROSE does not explicitly and/or specifically meet the following limitations: 
(A) the second hollow cylindrical end piece infiltrated with copper
(B) the central piece consisting of a first material having a porosity ranging between 10 and 20 %.
(C) the first end piece, second end piece and central piece consisting of sintered steel

However, regarding limitation (A) above, SIEBERT (Fig. 1) discloses a similar valve guide (1) like the one disclosed by HIROSE as shown above, where a main body part (5), made of sintered metal, is connected at one end facing the cam side, with an edge region part (6) that is infiltrated with copper (SIEBERT [0023]). The object of the infiltration with copper step, is to increase the oil and gas tightness (SIEBERT [0009-0012]).
SIEBERT is in the area of free protrusion in the cylinder head, the oil permeability plays a role in the free protrusion of the valve guide above the cylinder head , where small losses of oil can add up badly over time (SIEBERT [0006-0007]).
Accordingly, it is further noted that the first end piece (top guide cylinder 11) of HIROSE (Fig. 1) is protruding also above the cylinder head (1) and one skill in the art could have found the teaching of SIEBERT beneficial to avoid the same problems taught in SIEBERT. Moreover, because the second end piece (bottom guide cylinder 11) of HIROSE (Fig. 1) is protruding outside the cylinder head (1) toward port/duct (4), it can be seen that said teaching of SIEBERT could also be applied as well in the said second end piece (bottom guide cylinder 11) of HIROSE (Fig. 1) to increase the oil and gas tightness (SIEBERT [0009-0012]) while avoiding small losses of oil that can add up over time (SIEBERT [0006-0007]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve guide of HIROSE infiltrating with copper the second hollow cylindrical end piece as taught by SIEBERT to increase the oil and gas tightness while avoiding small losses of oil that can add up over time (SIEBERT [0006-0007, 0009-0012]).

Still further, regarding limitation (B) above, Sakai discloses different critical/important properties of iron (Fe)-based sintered alloys used in valve seats for internal combustion engines (Sakai Col 1, ln 46-60).  Sakai teaches that if the porosity of the alloy product is not larger than 5%, the lubricating improving effect resulting from an oil maintaining effect cannot be expected.  In addition, copper and copper alloy, or lead and lead alloy will unevenly infiltrate the alloy product and the effect of infiltration cannot be sufficiently exhibited.  Whereas, if the porosity exceeds 25%, reduction of strength and wear resistance cannot be avoided.  Therefore, the porosity is determined as 5-25%, preferably 10-20% (Sakai Col 5, ln 12-21).
Sakai are directed to a valve seat instead of a valve guide for an engine, one skill in the art would have found that the problem Sakai solved is pertinent to the operation of the valve guides of HIROSE and SIEBERT, in that the lubricating improving effect resulting from an oil maintaining effect could be compromised if the porosity is not selected correctly as taught by Sakai.
In addition, it is worth mentioning that valve seats are normally located adjacent/close to where valve guides are located within the cylinder head of an engine, and as such, one skill in the art could have a high probability of expectation that the same thermal/structural/hydraulic stresses withstand by a valve seat could be encounter in a valve guide as well, making similar solutions to similar/analogous problems at least worth trying to obtain predictable results with a reasonable expectation of success.

Still further, regarding limitation (C) above, Sakai discloses that the main material used to produce the above porosities is a sintered steel alloy. Moreover, HIROSE also discloses that the guide cylinder 11 is formed from an iron hard material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve guide of HIROSE in view of SIEBERT further incorporating one of the materials of the valve guide made with a porosity ranging between 10 and 20 % as taught by Sakai in order to avoid that the lubricating improving effect resulting from an oil maintaining effect could be compromised, while also at the same time, avoiding reduction of strength and wear resistance (Sakai Col 5, ln 12-21).

With regard to claim 2, HIROSE in view of SIEBERT and Sakai disclose the valve guide according to claim 1, and further on HIROSE 
the end piece (top guide cylinder 11) facing the cam consists the first material, or of the second material (HIROSE [0015]) or of a third material.

With regard to claim 3, HIROSE in view of SIEBERT and Sakai disclose the valve guide according to claim 1, and further on SIEBERT also discloses:
the first material consists of 78 to 95 % w/w Fe, 3 to 20 % w/w Cu, 0.8 to 3 % w/w Mn, 0.4 to 0.6 % S, 0.8 to 1 % w/w C, and up to 4 % w/w of further elements, with infiltrated copper not being taken into account (Siebert [0013]: “…composition relates to the porous sintered body before copper infiltration…”).

With regard to claim 4, HIROSE in view of SIEBERT and Sakai disclose the valve guide according to claim 1, and further on SIEBERT also discloses:
the second material consists of 80 to 86 % w/w Fe, 1.1 to 1.3 % w/w Cr, 12 to 16 % w/w Cu, 0.6 to 0.8 % w/w Mn, 0.4 to 0.6 % w/w S, 0.5 to 0.7 % w/w C, and 0.9 to 1.1 % w/w Sn, with infiltrated copper not being taken into account (Siebert [0013]: “…composition relates to the porous sintered body before copper infiltration…”).

With regard to claim 6, HIROSE in view of SIEBERT and Sakai disclose the valve guide according to claim 1, and further on Sakai also discloses:
the first material has a porosity ranging between 15 and 20% (Sakai Col 5, ln 12-21).

With regard to claim 7, HIROSE in view of SIEBERT and Sakai disclose the valve guide according to claim 1, and further on Sakai
the first material has a porosity of 15 to 20 %, and/or the second material has a porosity of 8 to 15% (Sakai Col 5, ln 12-21).

But HIROSE in view of SIEBERT and Sakai do not discloses pore sizes in the range of between 10 and 400 µm.
However, the Examiner takes Official Notice that said pore sizes ranges are within the known sizes for the particular scale in size of typical valve guides with the above mentioned porosities percentages at least disclosed in Sakai above.

With regard to claim 8, HIROSE in view of SIEBERT and Sakai disclose the valve guide according to claim 7, and further on Sakai also discloses:
a porosity of the first material of between 17 and 20% (Sakai Col 5, ln 12-21).

But HIROSE in view of SIEBERT and Sakai do not discloses pore sizes in the range of between 100 and 350 µm.
However, the Examiner takes Official Notice that said pore sizes ranges are within the known sizes for the particular scale in size of typical valve guides with the above mentioned porosities percentages at least disclosed in Sakai above.


With regard to claim 11, HIROSE in view of SIEBERT and Sakai disclose the valve guide according to claim 1, and further on HIROSE in view of SIEBERT and Sakai also discloses:
the individual pieces of the valve guide are “produced in a powder metallurgical way by compaction and sintering and joined by friction welding
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e “valve guide”, does not depend on its method of production, i.e. “produced in a powder metallurgical way by compaction and sintering and joined by friction welding”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

With regard to claim 12, HIROSE disclose: 
Use of “powder-metallurgically manufactured” guides (2) in the mechanical and engine engineering field, said guides (2) consisting of:
a triple-layer structure (top and bottom guide cylinders 11 and valve guide main body 2a forms a 3 parts assembly structure, i.e., triple-layer structure), with a central section (2a), a head portion (top guide cylinder 11) and a foot portion (bottom guide cylinder 11).
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “valve guides”, does not depend on its method of production, i.e. “powder-metallurgically manufactured”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985)

But HIROSE does not explicitly and/or specifically meet the following limitations: 
(A) the head and/or foot portion being infiltrated with copper
(B) the central piece having a porosity in the range between 10 and 20 %.
(C) the first end piece, second end piece and central piece consisting of sintered steel

However, regarding limitation (A) above, SIEBERT (Fig. 1) discloses a similar valve guide (1) like the one disclosed by HIROSE as shown above, where a main body part (5), made of sintered metal, is connected at one end facing the cam side, with an edge region part (6) that is infiltrated with copper (SIEBERT [0023]). The object of the infiltration with copper step, is to increase the oil and gas tightness (SIEBERT [0009-0012]).
It is noted that because the end part of the valve guide (1) of SIEBERT is in the area of free protrusion in the cylinder head, the oil permeability plays a role in the free protrusion of the valve guide above the cylinder head , where small losses of oil can add up badly over time (SIEBERT [0006-0007]).
Accordingly, it is further noted that the first end piece (top guide cylinder 11) of HIROSE (Fig. 1) is protruding also above the cylinder head (1) and one skill in the art could have found the teaching of SIEBERT beneficial to avoid the same problems taught in SIEBERT. Moreover, because the second end piece (bottom guide cylinder 11) of HIROSE (Fig. 1) is protruding outside the cylinder head (1) toward port/duct (4), it can be seen that said teaching of SIEBERT could also be applied as well in the said second end piece (bottom guide cylinder 11) of HIROSE (Fig. 1) to increase the oil and gas tightness (SIEBERT [0009-0012]) while avoiding small losses of oil that can add up over time (SIEBERT [0006-0007]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve guide of HIROSE infiltrating with copper the second SIEBERT to increase the oil and gas tightness while avoiding small losses of oil that can add up over time (SIEBERT [0006-0007, 0009-0012]).

Still further, regarding limitation (B) above, Sakai discloses different critical/important properties of iron (Fe)-based sintered alloys used in valve seats for internal combustion engines (Sakai Col 1, ln 46-60).  Sakai teaches that if the porosity of the alloy product is not larger than 5%, the lubricating improving effect resulting from an oil maintaining effect cannot be expected.  In addition, copper and copper alloy, or lead and lead alloy will unevenly infiltrate the alloy product and the effect of infiltration cannot be sufficiently exhibited.  Whereas, if the porosity exceeds 25%, reduction of strength and wear resistance cannot be avoided.  Therefore, the porosity is determined as 5-25%, preferably 10-20% (Sakai Col 5, ln 12-21).
While the teachings of Sakai are directed to a valve seat instead of a valve guide for an engine, one skill in the art would have found that the problem Sakai solved is pertinent to the operation of the valve guides of HIROSE and SIEBERT, in that the lubricating improving effect resulting from an oil maintaining effect could be compromised if the porosity is not selected correctly as taught by Sakai.
In addition, it is worth mentioning that valve seats are normally located adjacent/close to where valve guides are located within the cylinder head of an engine, and as such, one skill in the art could have a high probability of expectation that the same thermal/structural/hydraulic stresses withstand by a valve seat could be encounter in a valve guide as well, making similar solutions to similar/analogous problems at least worth trying to obtain predictable results with a reasonable expectation of success.

Still further, regarding limitation (C) above, Sakai discloses that the main material used to produce the above porosities is a sintered steel alloy. Moreover, HIROSE also discloses that the guide cylinder 11 is formed from an iron hard material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve guide of HIROSE in view of SIEBERT further incorporating one of the materials of the valve guide made with a porosity ranging between 10 and 20 % as taught by Sakai in order to avoid that the lubricating improving effect resulting from an oil maintaining effect could be compromised, while also at the same time, avoiding reduction of strength and wear resistance (Sakai Col 5, ln 12-21).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HIROSE – (JP 10047025 A), in view of SIEBERT – (DE 10343680 A1), further in view of Sakai – (US 6,305,666 B1), further in view of Kohler – (US 2015/0322828 A1).

With regard to claim 5, HIROSE in view of SIEBERT, Sakai and Kohler disclose the valve guide according to claim 1.

But HIROSE in view of SIEBERT and Sakai fails to explicitly discloses/teach the following limitation:
(A) the first material for the central section has a thermal conductivity ranging between 21 and 48 W/(mk) and/or the second material has a thermal conductivity of between 40 and 80 W/(mk).

However, regarding limitation (A) above, Kohler ([0051]) shows a diagram of the thermal conductivity of carrier layers 2 for two different variants of function layers 3 of valve seat rings 1.  It can be seen that beginning with 48 W/m*K the thermal conductivity of the customary prior-art carrier layer 2 decreases as the temperature rises.  In contrast, the thermal the teaching of the invention is on average slightly above 70 W/m*K.  At a temperature of 500.degree.  C. the thermal conductivity of variants 1 & 2 according to the teaching of the invention (appr.  70 W/m*K) is 46% w/w higher than the thermal conductivity of variants 1 & 2 according to prior art (appr. 38 W/m*K).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve guide materials of HIROSE in view of SIEBERT and Sakai further incorporating higher thermal conductivities as taught by Kohler to satisfy customary requirements with respect to tightness, dimensional accuracy, and strength (Kohler [0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747